DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 10/18/2021. Claims 1-20 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the last portion of the first pathway and the last portion of the second pathway that are capable of transporting products onto the batch feeding conveyor of claim 13 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stollhof (US 2022/0340374 A1) in view of Leighton (US 2007/0283664 A1), McDonnell (GB 2468856 A), and Metcalfe (GB 2325450 A).
	Regarding claim 1, Stollhof discloses a packaging installation comprising: a grouping machine (10 – Fig. 1) configured to form batches of products so that a first set of products (the 12 transferred on 56 – Fig. 2) is arranged in a first row and a second set of products (the 12 transferred on 58 – Fig. 2) is arranged in a second row, the second row being parallel to the first row, each of the first and second set of products including one or more products (see Fig. 2, in 14 on 54 there are at least two rows, each row made up by 12 from a respective path), the grouping machine comprising: a grouping area (the area above 24 – Fig. 2) where the first and second set of products are grouped into the batches products (para. 0049); a batch feeding conveyor belt (24 – Fig. 2) located in the grouping area and configured to feed the batches of products formed in the grouping area to an inlet conveyor belt (54 – Fig. 2) of a packaging machine at a given speed (para. 0050); a first pathway (the path formed by 16 and 56 – Fig. 2) extending from a product receiving area to the grouping area along which the first set of products travel (see Fig. 2), the first pathway comprising a last portion (the portion of 16 under 36 – Fig. 2) from which the first set of products arrive at the grouping area, the first set of products forming the first row of each of the batches of products (para. 0049); a second pathway (the path formed by 18 and 58 – Fig. 2) extending from the product receiving area to the grouping area along which the second set of products travel, the second pathway comprising a last portion (the portion of 18 under 38 – Fig. 2) from which the second set of products arrive at the grouping area, the second set of products forming the second row of each of the batches of products (para. 0049), the grouping machine being configured to cause the first set of products in the grouping area to have a first orientation and to cause the second set of products in the grouping area to have a second orientation, the first and second orientations being different from one another (para. 0049 and see Fig. 2); wherein the speed of the batch feeding conveyor belt of the grouping machine and the speed of the inlet conveyor belt of the packaging machine are equalized at least while one of the batches of products is passing from the batch feeding conveyor belt to the inlet conveyor belt (para. 0050, lines 3-6).
	However, Stollhof does not expressly disclose a horizontal form-fill-seal machine.
	Leighton teaches a packaging installation comprising: a horizontal form-fill-seal packaging machine (Fig. 2) configured to package respective batches of products (60 – Fig. 2) in an individual package (66 – Fig. 2) from at least one plastic sheet (10 – Fig. 2), the horizontal form-fill-seal packaging machine including at least one inlet conveyor belt (62 – Fig. 2) arranged to receive the batches of products formed in a grouping machine (62 – Fig. 2 is fully capable of receiving batches from a grouping machine). One of ordinary skill in the art, upon reading the teaching of Leighton, would have recognized that the horizontal form-fill-seal packaging machine of Leighton would be capable of packing the batches of products of Stollhof since the packaging machine of Leighton packages items delivered on a container.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the packaging installation of Stollhof to include a horizontal form-fill-seal machine as taught by Leighton downstream of the grouping machine to allow the batches to be packaged and thereby provide the benefit of preventing the batches from losing products during shipping.
	However, Stollhof, as modified by Leighton, does not expressly teach a product receiving area and one or more distribution devices.
	McDonnell teaches a packaging installation comprising a product receiving area (the assembly of 13 and 15 – Fig. 1) configured to receive first and second sets of products (1 – Fig. 1) to be grouped into the batches of products and one or more distribution devices (16 – Fig. 1) that are configured to cause the first set of products in the product receiving area to be directed towards a first pathway (21 – Fig. 1) and to cause the second set of products in the product receiving area to be directed towards a second pathway (22 – Fig. 1) and is configured to be actuated by a control device (pg. 6, lines 29-31). One of ordinary skill in the art, upon reading the teaching of McDonnell would have recognized that the product receiving area and distribution devices of McDonnell can be used to introduce products onto the paths of Stollhof since McDonnell teaches distributing products into two paths and Stollhof conveys products on at least two paths.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the grouping machine of Stallhof to include a product receiving area and one or more distribution devices as taught by McDonnell since Stollhof does not disclose how products are introduced onto the first and second pathway and McDonnell provides a known solution.
	However, Stollhof, as modified by Leighton and McDonnell, does not expressly disclose a control device.
	Metcalfe teaches a packaging installation comprising a control device to operate the packaging installation (pg. 10, lines 21-23). One of ordinary skill in the art, upon reading the teaching of Metcalfe, would have recognized that a control device allows the operation of the packaging installation to be automated thereby providing the benefit of requiring less labor to operate the packaging installation.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the packaging installation of Stollhof, Leighton, and McDonnell, to include a control device as suggested by Metcalfe in order to reduce the labor required to operate the packaging installation.

Stollhof, as modified by Leighton, McDonnell, and Metcalfe, further teaches:
	Claim 2, the grouping area (the area above 24 – Fig. 2, Stollhof) is located between the last portion (16 – Fig. 2, Stollhof) of the first pathway and the last portion (18 – Fig. 2, Stollhof) of the second pathway (see Fig. 2, Stollhof), the grouping machine comprising: a first actuation device (30 – Fig. 2, Stollhof) that when actuated is configured to push a product of the first set of products from the last portion of the first pathway towards the grouping area; a second actuation device (32 – Fig. 2, Stollhof) that when actuated is configured to push a product of the second set of products from the last portion of the second pathway towards the grouping area (para. 0049, Stollhof); the control device configured to control an actuation of each of the first and second actuation devices (pg. 10, lines 21-23, Metcalfe).

	Claim 3, the control device is configured to cause a simultaneous actuation of the first and second actuation devices (since the first and second actuation devices are capable of being operated at the same time, the control device is interpreted to be configured to cause a simultaneous actuation of the actuation devices).

	Claims 5 and 6, the grouping machine includes: a first conveyor belt (56 – Fig. 2, Stollhof) and a first positioning conveyor belt (16 – Fig. 2, Stollhof) located downstream the first conveyor belt, the first conveyor belt and the first positioning conveyor belt defining at least in part the first pathway, the first positioning conveyor belt comprising the last portion of the first pathway (see Fig. 2, Stollhof); and a second conveyor belt (58 – Fig. 2, Stollhof) and a second positioning conveyor belt (18 – Fig. 2, Stollhof) located downstream the second conveyor belt, the second conveyor belt and the second positioning conveyor belt defining at least in part the second pathway, the second positioning conveyor belt comprising the last portion of the second pathway (see Fig. 2, Stollhof).

	Claim 11, the batch feeding conveyor belt (24 – Fig. 2, Stollhof) is arranged in the grouping area (the area above 24 – Fig. 2, Stollhof) such that the first and second set of products arriving at the grouping area are arranged directly on the batch feeding conveyor (para. 0049, Stollhof).

Allowable Subject Matter
Claims 4, 7-10, and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
12/8/2022